DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 line 1, the claim recites “ wherein t a working current”, where “t” must be deleted. 
    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In terms of claim 1, the recitation below does not appear to be enabled by the disclosure:
 “a high-side analog front end connected to the first set of battery cells, a low-side analog front end connected to the second set of battery cells..”  and “a balancing module arranged at a back end of the low-side analog front end or the high-side analog front end to balance voltages output by the low-side analog front end and the high-side analog front end” 
	Although paragraph 25 in the specification mentions unit U1 “collect the analog voltage output by the first set of battery cells 11 and transmit the collected voltage to the microcontroller”.  Assuming elements U1 and U2 refer to the recited balancing modules, the specification provides no details on how the units collect or send the collected voltage.  It also fails to describe if the unit collects the voltages across the cells, or across each cell.   More importantly, the specification fails to describe what the units are and what they comprise in a manner that a person having ordinary skill in the art would understand how to make or use the device without undue experimentation. 
	Furthermore, the disclosure doesn’t appear to provide any description on how the balancing modules are connected and disconnected from the output of the cells.   Again, assuming U1 and U2 refer to the balancing modules, although paragraph 30 explains the balancing module “is a constant value balancing resistor R connected to the high-side analog front end U1 or the low-side analog front end U2”, the disclosure fails to explain how the balancing module uses a “constant value” resistor to achieve balancing.   Moreover, the disclosure fails to explain if and how the “constant value” resistor is disconnected from the cells.  How do we disconnect the cells from U1 and U2?  Are they supposed to be permanently connected to the output of U1 or U2?  If so, is this device only supposed to be used with cells groups having dissimilar output voltages?  This is not consistent with that mentioned in paragraph 36, lines 5-9. 
	Lastly, regarding the recitation “a balancing module arranged at a back end of the low-side analog front end or the high-side analog front end to balance voltages output by the low-side analog front end and the high-side analog front end”, the disclosure fails to describe how a balancing module arranged at a low side analog front end is capable of balancing voltages output by the low-side analog end and the high-side analog from end without undue experimentation.
	The following factors have been weighed in evaluating whether the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue (i.e., Wands factors):
–	Breadth of the claims;  As explained above, recited elements such as the balancing modules are not described by the disclosure.  Thus, the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claim.
–	Nature of the invention; Cell balancing and whether the specification would have taught a person having ordinary skill in the art of cell balancing to make and/or use the full scope of the claimed invention without undue experimentation.
–	State of the prior art; The state of the art as of the filing of the application 
–	Level of one of ordinary skill; The skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application is filed. 
–	Level of predictability in the art; if one skilled in the art cannot anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.
–	Amount of direction provided by the inventor; The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art, as well as the predictability in the art
–	Existence of working examples; None was found in the disclosure. 
–	Quantity of experimentation needed to make or use the invention based on the content of the disclosure; The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.

Claims 2-10 inherit the deficiencies noted above in reference to claim 1 and are therefore rejected under the same basis.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, in claim 1 line 1, the claim recites that “A voltage balancing system for voltage balancing controlling of battery cells, the battery cells at least a first set of battery cells..” and in claim 1 line 8, the claim recites that “the balancing module arranged at a back end of the low-side analog front end or the high-side analog front end”, appropriate correction is required. 
Claims 2-10 are dependent on claim 1 and rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being un patentable by Yun et al. [US 20120179399 A1]. 
Regarding claim 1, Yun discloses a voltage balancing system (system 100, fig 9, paragraph [0070]) for voltage balancing controlling of battery cells (Paragraph [0079]) which comprises, the battery cells (10, fig 1) at least a first set of battery cells and a second set of battery cells connected in series (plurality of batter modules 11, fig 1, paragraph [0020]), comprising: 
a high-side analog front end connected to the first set of battery cells (AFE 23, fig 1), a low-side analog front end connected to the second set of battery cells (AFE22, fig 1), a microcontroller (processor 40, fig 1) communicating with the high-side analog front end and the low- side analog front end (Paragraph [0022]), and a communication isolating module (battery isolator 30, fig 1) connected between the high-side analog front end and the microcontroller (paragraph [0028]), wherein, the voltage balancing system (system 100, fig 9) further comprising a balancing module (BMS, 70, fig 9), the balancing module arranged at a back end of the low-side analog front end or the high-side analog front end to balance voltages output by the low-side analog front end and the high-side analog front end (paragraph [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. [US 20120179399 A1] as applied to claim 1 above, and further in view of Young et al. [US 20130113280 A1].
Regarding claim 2, Yun discloses the voltage balancing system of claim 1, Yun further discloses that the voltage output by the high-side analog front end is defined as a first voltage (the highest potential; the first AFEs 21 send the obtained data in a direction from a high potential to a low potential, and the first AFE 21, acting as the main first AFE 23, paragraph [0024], fig 1), and the voltage output by the low-side analog front end is defined as a second voltage (the lowest potential; The second AFE 22 included in the measuring unit 20 of the lowest potential, paragraph [0026]). But Yun is silent about the balancing resistor of the balancing module. 
Young discloses that the balancing module (Cell balancing unit, 410, fig 10) is a constant value balancing resistor connecting with the high-side analog front end or the low-side analog front end when a voltage difference between the first voltage and the second voltage is a constant value (paragraph [0049], fig 5).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Young’s balancing module with the balancing resistor to achieve the balancing of voltage between cells as desired. In an electronic circuit the resistor are used to balance the value of voltage between battery cells and to remove the excess voltage. The resistor are the cheapest component to balance the voltage in electronic circuit.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. [US 20120179399 A1] as applied to claim 1 above, and further in view of Chang et al. [US 20080012529 A1]. 
Regarding claim 5, Yun discloses the voltage balancing system of claim 1, Yun further discloses that the voltage balancing system defines the voltage output by the high-side analog front end as a first voltage(the highest potential; the first AFEs 21 send the obtained data in a direction from a high potential to a low potential, and the first AFE 21, acting as the main first AFE 23, paragraph [0024], fig 1), and defines the voltage output by the low-side analog front end as a second voltage(the lowest potential; The second AFE 22 included in the measuring unit 20 of the lowest potential, paragraph [0026]) , and wherein the balancing module connects to the microcontroller (BMS 70 is connected to 270, fig 9). But Yun is silent about the balancing module consists of a balancing switch tube and a balancing resistor. 
Chang discloses that the balancing module (40, fig 1) consists of a balancing switch tube (42+421 , 44+441, fig 1) and a balancing resistor (41, 43, fig 1) when a voltage difference between the first voltage and the second voltage is a non-constant value (paragraph [00035] shows the non-constant voltages balance).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Chang’s balancing module with the balancing switch tube and a resistor, the first cell set and the second cell set can reach the goal of balance voltage, and during the charging process, this arrangement of switches with the resistor will simultaneously be turned off when it meets a safety event.
 Regarding claim 6, Yun in view of Chang discloses the voltage balancing system of claim 5, Chang further discloses that the balancing module comprises a first balancing circuit (42+41, fig 1) connected to the high-side analog front end (connected to 14, fig 1) and a second balancing circuit (44+43, fig 1) connected to the low-side analog front end (connected to 24, fig 1), the first balancing circuit consists of a first balancing switch tube (42, fig 1) and a first balancing resistor (41, fig 1) connecting with the first balancing switch tube, and the second balancing circuit consists of a second balancing switch tube (44+43, fig 1) and a second balancing resistor (43, fig 1) connecting with the second balancing switch tube.
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Chang balancing module with the balancing switch tube and a resistor, the first cell set and the second cell set can reach the goal of balance voltage, and during the charging process, this arrangement of switches with the resistor will simultaneously be turned off when it meets a safety event.
Regarding claim 7, Yun in view of Chang discloses the voltage balancing system of claim 6, Chang further discloses that the first balancing switch tube is also respectively connected to an output end of the microcontroller (the source of the first FET 42 is coupled to the other end of the first current limited resister 41, and the gate is coupled to the controller 30, paragraph [0033]) and the high-side analog front end (first analog front end circuit, 14, fig 1), and a switch signal of the first balancing switch tube is sent by the microcontroller (paragraph [0032]); and wherein the second balancing switch tube is also respectively connected to an output end of the microcontroller (the source of the second FET 44 is coupled to the other end of the second current limited resister 43, and the gate is coupled to the controller 30, paragraph [0033]) and the low-side analog front end (second analog front end circuit, 24, fig 1), and a switch signal of the second balancing switch tube is sent by the microcontroller (paragraph [0032]).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Chang balancing module with the balancing switch tube and a resistor, the first cell set and the second cell set can reach the goal of balance voltage, and during the charging process, this arrangement of switches with the resistor will simultaneously be turned off when it meets a safety event.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. [US 20120179399 A1] as applied to claim 1 above, and further in view of Wigney [US 10790545 B2].
Regarding claim 10, Yun discloses the voltage balancing system of claim 1, but Yun does not explicitly disclose a low dropout regulator connected between the battery cells and the microcontroller.
Wigney discloses a low dropout regulator (LDO regulator, 510, fig 5) connected between the battery cells (battery output 550) and the microcontroller (programable controller, 520, fig 5).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Wigney’s low dropout regulator  one can avoid the switching noise which can be observe using regular dc-to -dc voltage regulator and it can also offer to regulate the input supply voltage to the voltage required by the load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	October 21, 2022